DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 05, 2021 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/725,904, filed on December 23, 2019. In response to Examiner's Final Rejection of August 11, 2021, Applicant on October 12, 2021, amended claims 1, 5, 7, 8, 13, 16-18 and 20-23 and cancelled claims 2, 9-12, 14 and 15 and added new claims 25-31. Claims 1, 5, 7, 8, 13, 16-18 and 20-31 are pending in this application and have been rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on November 05, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 13 and 16. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1, 5, 7, 8, 13, 16-18 and 20-24. New 35 U.S.C. § 103 rejections have been applied to new claims 25-31. 

Response to Arguments
Applicant's Arguments/Remarks filed November 05, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 05, 2021.

Regarding the 35 U.S.C. § 101 rejection, Applicant submits that the claims, as amended, are directed to statutory subject matter (see pg. 10, Applicant Remarks). Thus, the claimed invention uses a machine learning model to predict demand and updates the machine learning model, enabling availability of field professionals to be reserved based on predicted demand in an optimal manner. Therefore, Applicant respectfully asserts that the claims are not directed to an abstract idea. 

In response, Examiner respectfully disagrees and finds the claims remain directed to the abstract idea of assigning field professional to requests based on urgency levels. The machine 

Regarding the 35 U.S.C. § 101 rejection, Applicant states even if the claims are interpreted as being directed to an abstract idea, Applicant submits that the claims recite "significantly more." Applicant respectfully submits that the claims are directed to a practical application for reserving portions of schedules of field professionals based upon predicted demand. This enables scheduling of tasks within reserved time periods that might not otherwise be available at the time that requests for on-site services are received. Applicant cites limitations of claim 16 (pg. 11, Applicant Remarks) Applicant respectfully requests that the Examiner withdraw the rejection of the claims under 35 U.S.C. §101.	

In response, Examiner respectfully disagrees and finds Applicants arguments are directed to possible improvements to an existing business process (e.g. staff scheduling) and not to a technology or technological field of computer related technology. Examiner offers the following suggestions:
integrate the teachings regarding tools and spare parts for the predicted demand tasks (see specification paragraph 0227-0228); and 

the delivery of the tools/spare parts using an autonomous vehicle (see specification paragraph 0244; 0516). 

Examiner respectfully notes these limitations are solely suggested for eligibility under 35 U.S.C. 101 and further search and consideration would be given to determine patentability over the prior art. 

Applicant’s arguments, see pg. 11-12, filed October 12, 2021, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7, 8, 30 and 31 are directed towards a system, claim 13 is directed towards a computer program product and claims 16-18, 20-29 are directed towards a method, both of which are among the statutory categories of invention.
Claims 1, 5, 7, 8, 13, 16-18 and 20-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite scheduling field professional to requests based on predicted demand and urgency levels.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, predict a demand for one or more on-site services within a particular time period to historical data pertaining to previously requested on-site services; reserve a portion of a schedule of a field professional based, at least in part, on the predicted demand; process a first request for a first on-site service at a first location; determine urgency 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites the first request being received from a first device, which is considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a processor and devices at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Additionally, claim 1 recites applying machine learning models to historical data to predict demand for services and updating the machine learning model based, at least in part on the result of the task scheduling. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application and the machine learning model was not utilized after being updated with the scheduling results and therefore cannot be considered an improvement to the machine learning technology. For that reason, currently, the machine learning algorithms are solely used as tool to perform the instructions of the abstract idea. Thus, the additional elements do not integrate the abstract idea into practical application because they does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The computer program product 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including processors, devices and a computer program product comprising computer-readable program code executed by processors amounts to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc.
Regarding the dependent claims 5, 7 and 8 recites using a processor as a tool to apply the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 17, 18 and 20-31 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in the independent claims.  Therefore claims 5, 7, 8, 17, 18 and 20-31 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 16, 17, 20, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan U.S. Publication No. 2019/0095888 [hereinafter Monaghan], and further in view of Vishny et al., U.S. Publication No. 2019/0362294 [hereinafter Vishny]. 

Referring to Claim 1, Monaghan teaches: 
	A system comprising:
	at least one processor configured to (Monaghan, [0014]): 
predict a demand for one or more on-site services within a particular time period by applying a machine learning model to historical data pertaining to previously requested on-site services (Monaghan, [0021]), “… Historical tasks (conditions) associated with operation of the branch (staff, equipment, facilities, customer traffic, etc.) along with the historical results 
process a first request for a first on-site service at a first location, the first request being received from a first device (Monaghan, [0027]), “The activities/predicted results require actions on the part of the staff. The bot 120 has access to these actions through the software systems, such that when an activity is assigned, the bot 120 can provide the specific actions that the assigned staff member needs to perform. These actions can be communicated in a variety of manners, such as through images or video on a staff device 150, text messages, and/or speech provided through a microphone of a staff device 150”; 
	determine urgency level of the first on-site service (Monaghan, [0023]), “The bot 120 also keeps track of a variety of results and their competing interests based on priorities assigned to the results (which the bot 120 can also learn through initial configuration and through continual training)”; (Monaghan, [0025]), “The bot 120 is proactive in that it makes recommendations to the staff… Such as… adjusting priorities of activities”; (Monaghan, [0058]), “the autonomous enterprise bot prioritizes the activity based on other outstanding activities for the enterprise”; 
determine a time period based, at least in part, on the associated urgency level of the first on-site (Monaghan, [0062]), “the autonomous enterprise bot communicates the activity when a priority for the activity exceeds outstanding priorities for outstanding activities that are to be communicated to the enterprise”; (Monaghan, [0023]), “a predicted result that indicates twenty dollar notes need replenished soon for a first SST 110 can be delayed when the second SST 110 has more than a predetermined amount of twenty dollar notes when the branch is experiencing heavy traffic or is expecting heavy traffic based on a current date, day of week, and time of day”;
	update the machine learning model based, at least in part, on a result of scheduling the first task (Monaghan, [0022]), “The bot 120 continues to undergo additional training through feedback (actual results from observed tasks versus the bot 120 predicted result). This allows the bot 120 through machine learning to become more accurate with respect to predicting results from observed tasks, the longer the bot 120 processes”; (Monaghan, [0036]).
Monaghan teaches tracking of a variety of results and their competing interests based on priorities assigned to the results (see par. 0023), making recommendations to adjust schedules and priorities of activities with respect to activities/results needed at a branch (see par. 0025) and providing the specific actions that the assigned staff member needs to perform (see par. 0027), but Monaghan does not explicitly teach: 
reserve a portion of a schedule of a field professional based, at least in part, on the predicted demand; and  
schedule a first task associated with the first request to be performed by the field professional on at the first location within the reserved portion of the schedule of the field professional based, at least in part, on the time period that corresponds with the associated urgency level.

However Vishny teaches: 
reserve a portion of a schedule of a field professional based, at least in part, on the predicted demand (Vishny, [0067]), “the system can preemptively allocate time for urgent tasks to be performed. For example, the system can allocate a standby time period into the estimated schedule for an agent”; and  
schedule a first task associated with the first request to be performed by the field professional on at the first location within the reserved portion of the schedule of the field professional based, at least in part, on the time period that corresponds with the associated urgency level (Vishny, [0067]), “If the system receives an urgent task during the standby time period, then the system can assign the urgent task to the agent. Assigning the urgent task to the agent can allow the system to respond to the urgent task in a timely manner”; (Vishny, [0029]), “Each task performance agenda can also indicate a time and date for each task to be completed”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified activity assignments in Monaghan to include the reserving and scheduling limitations as taught by Vishny. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of quickly and efficiently allocate urgent requests (see Vishny par. 0015).

Referring to Claim 13, Monaghan teaches: 
	A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause (Monaghan, [0048]; [0067]; [0079]):


Referring to Claim 16, Monaghan teaches: 
	A method for scheduling tasks to field professionals, the method comprising:
	Claim 16 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 17, the combination of Monaghan in view of Vishny teaches the method of claim 16. Monaghan further teaches: 
wherein the first request is associated with a repair service for the first device (Monaghan, [0021]), “tasks are data points (conditions of the SSTs 130, calendar entries, traffic at the branch, staff on hand at the branch, etc.) associated with a given result/activity (…servicing the SSTs 130, servicing the facilities in some manner…”; (Monaghan, [0025]), “The bot 120 is proactive in that it makes recommendations to the staff… with respect to activities/results needed at the branch. Such as, for example… servicing components of the SSTs 130”. 

Referring to Claim 20, the combination of Monaghan in view of Vishny teaches the method of claim 16. Monaghan further teaches:  
further comprising:
determining the urgency level based, at least in part, on information received from the second device and historical data associated with the second device (Monaghan, [0023]).

Referring to Claim 28, Monaghan in view of Vishny teaches the method of claim 16. Monaghan further teaches: 
the historical data pertaining to previously requested onsite services comprises, for at least one requested on-site service, traffic data (Monaghan, [0023]), “…expecting heavy traffic based on a current date, day of week, and time of day”; (Monaghan, [0021]).

Referring to Claim 31, the combination of Monaghan in view of Vishny teaches the system of claim 1. Monaghan further teaches: 
the processor being further configured to:
identify a first type of service associated with the predicted demand (Monaghan, [0023]);
determine that the first task is associated with the first type of service (Monaghan, [0023]).

Claims 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan U.S. Publication No. 2019/0095888 [hereinafter Monaghan], in view of Vishny et al., U.S. Publication No. 2019/0362294 [hereinafter Vishny], and further in view of Jacobs et al., U.S. Publication No. 2001/0037229 [hereinafter Jacobs].  

Referring to Claim 5, the combination of Monaghan in view of Vishny teaches the system of claim 1. Monaghan teaches assigning activities a staff member needs to perform (see par. 0027), but Monaghan does not explicitly teach:
the first task being scheduled to be performed on a first scheduled date, wherein the at least one processor is further configured to determine the first scheduled date based, at least in part, on an availability of a customer associated with the first device.

However Jacobs teaches: 
the first task being scheduled to be performed on a first scheduled date, wherein the at least one processor is further configured to determine the first scheduled date based, at least in part, on an availability of a customer associated with the first device (Jacobs, [0025]), “The customer 108 picks an appointment window and the scheduling system 104 assigns to a mobile service representative 106…”; (Jacobs, [0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified assigning of activities in Monaghan to include the scheduling limitations as taught by Jacobs. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of optimizing schedules to satisfy constraints and meet business objectives (see Jacobs par. 0002).

Referring to Claim 29, the combination of Monaghan in view of Vishny teaches the method of claim 16. Monaghan teaches assigning activities to a staff member (see par. 0027) and Vishny teaches allocating a standby time period into the estimated schedule for an agent (see par. 0067), but the combination of Monaghan in view of Jacobs does not explicitly teach: 
further comprising:
selecting one or more field professionals for which to reserve a portion of a corresponding schedule based, at least in part, on a set of attributes of the field professionals, the one or more field professionals including the field professional.

However Jacobs teaches: 
further comprising:

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified assigning of activities in Monaghan and standby period in Vishny to include the mobile service representative factors as taught by Jacobs. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of optimizing schedules to satisfy constraints and meet business objectives (see Jacobs par. 0002).

Claims 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan U.S. Publication No. 2019/0095888 [hereinafter Monaghan], in view of Vishny et al., U.S. Publication No. 2019/0362294 [hereinafter Vishny], and further in view of Lush, U.S. Publication No. 2016/0132816 [hereinafter Lush].  

Referring to Claim 7, the combination of Monaghan in view of Vishny teaches the system of claim 1. Monaghan teaches tracking of a variety of activities/results and their competing interests based on priorities assigned to the results (see par. 0023; 0025), but Monaghan does not explicitly teach: 
wherein the at least one processor is configured to determine the time period further based on a type of the first device.


	wherein the at least one processor is configured to determine the time period further based on a type of the first device (Lush, [0099]), “each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified assigning of activities in Monaghan to include the task limitation as taught by Lush. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of a unified workforce platform that allows for sophisticated work distribution (see Lush par. 0008).

Referring to Claim 8, the combination of Monaghan in view of Vishny teaches the system of claim 1. Monaghan teaches assigning activities a staff member needs to perform (see par. 0027), but Monaghan does not explicitly teach:
wherein the at least one processor is configured to determine accessibility of the first connected device and to schedule the first task associated with the first request based, at least in part, on the accessibility of the connected first device.

Lush further teaches: 
wherein the at least one processor is configured to determine accessibility of the first connected device and to schedule the first task associated with the first request based, at least in part, on the accessibility of the connected first device (Lush, [0166]), “a signal may be generated from the Independent System Operator (ISO), for example, the California ISO (CAISO). In such an embodiment, one or more sensors would be connected to the computers of 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified assigning of activities in Monaghan to include the accessibility limitations as taught by Lush. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of a unified workforce platform that allows for sophisticated work distribution (see Lush par. 0008).

Referring to Claim 18, the combination of Monaghan in view of Vishny teaches the method of claim 16.  Monaghan teaches recommending servicing self-service terminals (SSTs) (see par. 0025), but Monaghan does not explicitly teach: 
wherein the first request is associated with a repair service for a device monitored by the first device.
 
However Lush teaches: 
wherein the first request is associated with a repair service for a device monitored by the first device (Lush, [0157]), “The sensors may be any sensor configured to work within an IoT system and may include, for example, temperature sensors, health monitors (e.g., pace makers, heart rate monitors, etc.), car sensors, door locks, microphones, light sensors, or sensors placed within an object that allows the sensor to record data…the sensor may transmit a signal instructing the UW platform to generate a work activity due to some triggering event sensed by the sensor. For example, as briefly discussed above, an IoT system may be established at a butchery with sensors configured to monitor the temperature of one or more freezers within the 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified recommending activities in Monaghan to include the monitored limitation as taught by Lush. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of automatically generating work orders as needed (see Lush par. 0072).

Claim 21, 23-26 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Monaghan U.S. Publication No. 2019/0095888 [hereinafter Monaghan], and further in view of Vishny et al., U.S. Publication No. 2019/0362294 [hereinafter Vishny], and further in view of Powell et al., U.S. Publication No. 2007/0038498 [hereinafter Powell].

Referring to Claim 21, the combination of Monaghan in view of Vishny teaches the method of claim 16. Monaghan teaches re-assigning activities (see par. 0026), but Monaghan does not explicitly teach:
	further comprising:
	determining that the first task has been scheduled in a non-optimized manner; and 
	causing a schedule change associated with the first task responsive to determining that the first task has been scheduled in a non-optimized manner.

However Powell teaches: 
	further comprising:
	determining that the first task has been scheduled in a non-optimized manner (Powell, [0039]), “at least one of the provider routes can become sub-optimal when other customers start calling in that happen to be between the first customer's location and that service 
	causing a schedule change associated with the first task responsive to determining that the first task has been scheduled in a non-optimized manner (Powell, [0039]), “… A maximization of a function: P(Time Window|E(Service Orders for the day)), or the probability of the allocated time window given the estimated number of service orders for the day, is needed”; (Powell, [0040]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified re-assigning in Monaghan to include the optimizing as taught by Powell. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of enabling a service provider to optimize the allocation of his workforce in response to the changing service requests and priorities present in the service industry (see Powell par. 0019).

Referring to Claim 23, the combination of Monaghan in view of Vishny teaches the method of claim 16. Monaghan teaches servicing facilities (see par. 0021), but Monaghan does not explicitly teach:
	further comprising:
	identifying a geographic area associated with the predicted demand; and 
	determining that the first location is within the geographic area or in close proximity to the geographic area.

However Powell teaches: 
further comprising:
	identifying a geographic area associated with the predicted demand (Powell, [0040]), “FIG. 2 involves assigning bands of concentric circles around a central depot that define time windows”; and 
	determining that the first location is within the geographic area or in close proximity to the geographic area (Powell, [0037]), “a statistical geographic distribution of these expected service requests”; (Powell, [0040]), “assigning bands of concentric circles around a central depot that define time windows. A service provider may consider bands 20 of 8-10 AM 22, 9-11 AM 24, 10-12 PM 26 and so on; if a customer calls in and their location 28 is calculated to be in one of the bands, then that time window is applied”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified servicing facilities in Monaghan to include the geographical area limitations as taught by Powell. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of enabling a service provider to optimize the allocation of his workforce in response to the changing service requests and priorities present in the service industry (see Powell par. 0019).

Referring to Claim 24, the combination of Monaghan in view of Vishny teaches the method of claim 23. Monaghan teaches servicing facilities (see par. 0021), but Monaghan does not explicitly teach:
	the geographic area including the first location.
However Powell teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified servicing facilities in Monaghan to include the geographical area limitations as taught by Powell. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of enabling a service provider to optimize the allocation of his workforce in response to the changing service requests and priorities present in the service industry (see Powell par. 0019).

Referring to Claim 25, the combination of Monaghan in view of Vishny teaches the method of claim 16. Monaghan teaches historical tasks and results (see par. 0021), but Monaghan does not explicitly teach: 
the historical data pertaining to previously requested on-site services comprises, for each requested on-site service, a corresponding type of service.

However Powell teaches: 
the historical data pertaining to previously requested on-site services comprises, for each requested on-site service, a corresponding type of service (Powell, [0041]), “A simulation of the number and geographical distribution of the service orders (by service order type) is performed before any time windows for actual customers are allocated by a forecasting and simulation tool 30. An optimal schedule is generated by a scheduler 36. This statistically estimated schedule is based on providers 32 and simulated service orders 34 based on historical data 40”.


Referring to Claim 26, the combination of Monaghan in view of Vishny in view of Powell teaches the method of claim 25. Monaghan further teaches: 
further comprising:
identifying a first type of service associated with the predicted demand (Monaghan, [0023]); and 
determining that the first task is associated with the first type of service (Monaghan, [0023]).

Referring to Claim 30, the combination of Monaghan in view of Vishny teaches the system of claim 1. Monaghan teaches servicing facilities (see par. 0021), but Monaghan does not explicitly teach:
the processor being further configured to:
identify a geographic area associated with the predicted demand; and 
determine that the first location is within the geographic area or in close proximity to the geographic area.

However Powell teaches: 
	the processor being further configured to:
identify a geographic area associated with the predicted demand (Powell, [0040]), “FIG. 2 involves assigning bands of concentric circles around a central depot that define time windows”; and 
	determine that the first location is within the geographic area or in close proximity to the geographic area (Powell, [0037]), “a statistical geographic distribution of these expected service requests”; (Powell, [0040]), “assigning bands of concentric circles around a central depot that define time windows. A service provider may consider bands 20 of 8-10 AM 22, 9-11 AM 24, 10-12 PM 26 and so on; if a customer calls in and their location 28 is calculated to be in one of the bands, then that time window is applied”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified servicing facilities in Monaghan to include the geographical area limitations as taught by Powell. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of enabling a service provider to optimize the allocation of his workforce in response to the changing service requests and priorities present in the service industry (see Powell par. 0019).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Monaghan U.S. Publication No. 2019/0095888 [hereinafter Monaghan], and further in view of Vishny et al., U.S. Publication No. 2019/0362294 [hereinafter Vishny], and further in view of Fillipi et al., U.S. Publication No. 2016/0299933 [hereinafter Fillipi].

Referring to Claim 22, the combination of Monaghan in view of Vishny teaches the method of claim 16. Monaghan teaches observing real-time conditions from video tracking and recognition of a facility (see par. 0074), but Monaghan does not explicitly teach: 
	further comprising:
	determining based, at least in part, on real-time information that the field professional is unlikely to complete at least one task in a schedule of the field professional, the task including the first task;
	unassigning the task such that the task is no longer scheduled to be performed by the field professional; and 
	reassigning the task to a second field professional.

However Fillipi teaches: 
	determining based, at least in part, on real-time information that the field professional is unlikely to complete at least one task in a schedule of the field professional, the task including the first task (Fillipi, [0119]-[0121]), “if the status of the event occurrence data object has been changed to "Selected" (815:Yes), indicating that a user has picked up the event occurrence, then the process metadata manager 410 may execute a set of actions corresponding to the "Selected" status in step 820… if the status of the event occurrence data object has been changed to "Deselected" (825:Yes), then the process metadata manager 410 may execute a set of actions corresponding to the "Deselected" status in step 830. The change in status to "Deselected" in this case may indicate that the user was unable to complete or resolve the event occurrence, for instance, because the user lacked the time… to perform the required actions”; (Fillipi, [0101]; [0105]); 
	unassigning the task such that the task is no longer scheduled to be performed by the field professional (Fillipi, [0121]), “Deselected status”; and
	reassigning the task to a second field professional (Fillipi, [0124]), “. The change in status to “Reassigned” in this case may indicate that the user was unable to complete or resolve the event occurrence, but identified another user that may be able to do so. In this case, the process metadata manager 410 may perform similar steps to those discussed above in step 820. For example, the process metadata manager 410 may modify the enterprise software 420 to 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the real-time observations in Monaghan to include the assigning limitations as taught by Fillipi. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of resolving event occurrences (see Fillip par. 0123).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Monaghan U.S. Publication No. 2019/0095888 [hereinafter Monaghan], and further in view of Vishny et al., U.S. Publication No. 2019/0362294 [hereinafter Vishny], and further in view of McKeeman, U.S. Publication No. 2020/0090107 [hereinafter McKeeman].

Referring to Claim 27, the combination of Monaghan in view of Vishny teaches the method of claim 16. Monaghan teaches observing real-time conditions from video tracking and recognition of a facility (see par. 0074), but Monaghan does not explicitly teach: 
the historical data pertaining to previously requested onsite services comprises, for at least one requested on-site service, weather data.

However McKeeman teaches: 
the historical data pertaining to previously requested onsite services comprises, for at least one requested on-site service, weather data (McKeeman, [0168]), “booking manager and scheduler 294 may retrieve, consult, process or analyze any stored information 270 in order to determine one or more suitable times or dates to propose for scheduling of the service… booking manager and scheduler 294 may assess weather-related information (e.g. held in weather storage 217) and weather preferences (e.g. held in a service requirement record in 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the real-time observations in Monaghan to include the weather limitations as taught by McKeeman. The motivation for doing this would have been to improve the method of predicting and assigning activities needed at an enterprise in Monaghan (see par. 0084) to efficiently include the results of rescheduling to mitigate against an event that may preclude or hinder the ability of the service to be performed (see McKeeman par. 0174).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yajnanarayana et al. (WO 2020110131 A1) – A method and a crew allocation system for allocating a field technician for executing a work order on equipment in a communication network. A set of tasks to be performed when executing the work order is identified and skills required for performing the identified tasks are also determined.

Tajammul et al. (US 20190180399 A1) – A device can receive, from a user device, a request for a simulation of a forecasted change in production of a client organization. The device can obtain scheduling information for a set of historical work orders and a set of existing work orders associated with the client organization. The device can generate a set of simulated work orders using a forecasting technique, information included in the request, and the scheduling information. The device can generate one or more simulated schedules for simulating performance of the set of simulated work orders. The device can determine that one or more capacity values associated with operational resources needed to carry out the set of simulated schedules satisfy one or more threshold capacity values. The device can generate one or more recommendations for improving processes associated with the client organization. The device can provide the one or more recommendations to the user device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Examiner, Art Unit 3624